Citation Nr: 0020066	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1957 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not plausible.

2.  The claim of entitlement to service connection for a left 
knee disability is plausible and all relevant evidence has 
been obtained.

3.  A currently manifested left knee disability has not been 
shown to be related to active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (west 1991).

2.  A left knee disability was not incurred in or aggravated 
by active service and arthritis of the left knee may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5107 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3,303, 3.306, 3.307, 3.309 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee

The threshold question is whether the veteran's claim of 
entitlement to service connection for a right knee disability 
is well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  For the veteran's claim to be well 
grounded, there must be competent evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of determining whether or not a claim is well 
grounded, the evidence is generally presumed to be credible.  
The veteran has indicated that during service he fell and 
twisted the right knee.  A June 1957 service hospital record 
reflects that the veteran gave a history of frequent episodes 
of pain and swelling of both knees.  On examination, the 
right knee demonstrated only minimal limitation of motion.  
X-ray of the right knee was normal.  No diagnosis was offered 
with respect to the right knee and remaining service medical 
records do not indicate any findings, complaints, or 
treatment with respect to the veteran's right knee.

Private treatment records, dated in June and July 1973, note 
as reported medical history that the veteran had undergone 
resection of his medial meniscus of the right knee in 1967.  
Contemporaneous clinical records establish he underwent 
further surgery for the right knee in June 1973 pursuant to 
diagnoses of retained/residual right medial meniscal 
fragment, possible lateral meniscal tear, popliteal cyst, and 
chondromalacia of the patella.

The report of a June 1997 VA orthopedic examination notes 
prior surgeries of the veteran's right knee as medical 
history, and current X-ray demonstration of arthritis of the 
right knee.

In order for the veteran's claim of entitlement to service 
connection for a right knee disability to be well grounded, 
there must be competent medical evidence of current 
disability and competent medical evidence of a nexus between 
that disability and service.  The veteran's statements and 
testimony offered during a personal hearing, in November 
1998, are presumed credible for purposes of this 
determination.  However, he is not qualified, as a lay 
person, to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  
There is competent medical evidence indicating that the 
veteran currently has disability of the right knee, but there 
is no competent medical evidence indicating that chronic 
disability of the right knee existed during active service, 
that the veteran had arthritis of the right knee within one 
year following discharge from active service or that 
currently manifested right knee disability is related to 
active service.  The Board therefore concludes that without 
the requisite competent medical evidence establishing that 
currently manifested right knee disability is related to 
service, the claim for service connection for a right knee 
disability is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for a right knee disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Left Knee

The report of the veteran's service entrance examination 
noted as medical history that the veteran had a torn 
cartilage surgically repaired in the left knee in 1954.  This 
reportedly had healed well with no sequelae in the prior 3 
years.  A four-inch surgical scar on the left patella was 
clinically identified.  A June 1957 service medical record 
reflects that the veteran reported to sick call with a 
complaint of a swollen, painful left knee of 2 days' 
duration.  There was no history of injury.  Examination 
revealed a swollen, inflamed left knee that was tender to 
slight palpation.  He was hospitalized three days later with 
the same left knee complaints.  X-rays of the veteran's left 
knee showed no bone pathology.  A July 8, 1957, diagnosis was 
bursitis, acute, prepatellar, left nonsuppurative due to 
arthrotomy for internal derangement that existed prior to 
entrance into service and not in line of duty.  Physical 
examination eight days later revealed a three-inch scar along 
the medial border of the left patella.  X-ray examination of 
the left knee was unremarkable.  A report of Board of Medical 
Survey, dated in July 1957, references the 1954 arthrotomy 
and cartilage removal.  The findings were that the veteran 
had internal derangement of the left knee with surgical 
absence of the cartilage that existed prior to entrance and 
that he was unfit for the service.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  
The clinical identification of a surgical scar of the left 
patella on examination for entrance into service constitutes 
clear and unmistakable evidence of knee surgery prior to 
service, consistent with the reported medical history.  As 
such, the veteran is not presumed to have been in sound 
condition on entrance to service to the extent he was status 
post left knee surgery.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  For peacetime service after December 
31, 1946, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
if the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In light of the presumption of aggravation afforded the 
veteran and service medical records indicating that symptoms 
related to his left knee increased in severity during 
service, the Board concludes that the veteran's claim of 
entitlement to service connection for a left knee disability 
is well grounded.  The record reflects that an attempt was 
made to schedule the veteran for an additional examination, 
at VA medical facilities in Colorado and Nebraska, to obtain 
an opinion with respect to whether or not there was a chronic 
increase in "disability" of the veteran's left knee during 
active service that was beyond the natural progression.  
However, the veteran advised the VA in June 1999 he was 
undergoing chemotherapy and did not know when he may be 
rescheduled.  In a statement submitted in July 2000 the 
veteran indicated that he was no longer able to travel.  
Therefore, the Board concludes that the veteran would be 
unable to report for any additional examination that might be 
scheduled.  The record indicates that all medical evidence 
that has been indicated to be available and pertinent has 
been obtained.  Therefore, the Board concludes that all 
relevant evidence that may be obtained has been obtained and 
there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).

Postservice records, dated in July 1979, reflect that the 
veteran had fallen from his motorcycle, landing in gravel.  
He complained of knee pain and the impression included sprain 
of the left knee with effusion.  X-ray examination of the 
knee was negative.

The report of a June 1997 VA orthopedic examination notes his 
preservice surgery.  He reported no regular discomfort from 
the left knee.  Examination of the left knee was normal.  X-
rays of the left knee indicated degenerative changes.  The 
examiner's findings included that there was a history of 
surgery prior to induction with currently minimal symptoms 
and normal examination.

As noted above, the evidence establishes that the veteran had 
surgery on the left knee prior to entrance into active 
service.  It also indicates that the veteran experienced an 
increase in symptoms relating to his left knee during 
service.  However, the evidence shows that he did not have 
arthritis of the left knee in service and X-rays at the time 
of the July 1979 post-service incident indicate that he did 
not have arthritis of the left knee at that time.  The report 
of the June 1997 VA examination indicates that the left knee 
is essentially normal on physical examination, albeit 
arthritis of the left knee was demonstrated.  With 
consideration that service medical records indicate an 
increase in symptomatology, but do not provide any competent 
medical evidence of an increase in any underlying chronic 
disability and postservice medical records reflect that the 
left knee has essentially been asymptomatic except for acute 
injury in July 1979, the Board concludes that the 
preponderance of the evidence, with consideration of the 
manifestations of the left knee disability prior to, during, 
and subsequent to service, is against a finding that there 
was an aggravation of the veteran's preexisting left knee 
disability during service.  There is no competent medical 
evidence that associates the currently manifested arthritis 
of the left knee in any way with the veteran's service, nor 
was arthritis shown within one year of discharge from active 
service.  While the veteran has testified that he modified 
his lifestyle because of his left knee following his 
discharge from service, with consideration of the June 1997 
orthopedic examination indicating that it was essentially a 
normal examination, a preponderance of the evidence continues 
to be against a finding that there was an aggravation of the 
left knee disability during active service because the 
competent medical evidence is against the finding that there 
was an increase in severity of any underlying disability 
during service.


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for a right knee disability not having been 
submitted, the appeal with respect to this issue is denied.

Service connection for a left knee disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

